Citation Nr: 1717950	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  10-48 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran his wife


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to August 1996.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2012, the Veteran testified before the undersigned Veterans' Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record and has been reviewed.

This case was previously before the Board in April 2014 and September 2016.  At those times, the Board remanded the case for additional development.  For the reasons discussed below, another remand is required.  See Stegall v. West, 11. Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

In a February 2016 mental disorders examination report, the Veteran was diagnosed with persistent depressive disorder.  The VA examiner reported that one of the symptoms associated with this disorder was chronic sleep impairment.  The Board notes that the Veteran is service-connected for dysthymic disorder with persistent depressive disorder, evaluated as 50 percent disabling.

In an October 2016 VA examination report, the examiner noted that the Veteran was diagnosed with sleep apnea in 2008, following a sleep study.  The examiner reported that the Veteran required the use of a continuous positive airway pressure (CPAP) machine.  
The VA examiner opined that it was less likely than not that the Veteran's current sleep apnea was incurred in or caused by a claimed in-service injury, event, or illness.  The rationale was that according to the examiner, the Veteran's sleep apnea was more likely than not a post-service condition.  The VA examiner commented that there was no complaints of sleep problems, which were described as loud snoring or stopped breathing during sleep, while the Veteran was in active service.  The sleep disturbances documented in the initial 1995 report were attributed to dysthymia or depression.

While the October 2016 VA examiner opined that the Veteran's current sleep apnea was not related to his sleep disturbances during active duty, and seemed to imply that the Veteran's sleep disturbances in service were related to his now service-connected psychological disability, the examiner never opined if the Veteran's current obstructive sleep apnea was directly or secondarily related to his now service-connected dysthymic disorder with persistent depressive disorder.  As such, on remand, the Veteran should be provided notice regarding secondary service connection and a new VA opinion to determine if his sleep apnea is somehow related to his service-connected psychological disability.

Accordingly, the case is REMANDED for the following actions:

1. Provide the Veteran and his representative with appropriate 38 C.F.R. § 3.159(b) notice regarding the issue of entitlement to service connection for sleep apnea, to include as secondary to service-connected dysthymic disorder with persistent depressive disorder, to include the need to file any required claims forms

2. After the above development is completed, the RO should return the Veteran's claims file to the October 2016 VA examiner (or another qualified medical professional, if necessary) to determine the etiology of his sleep apnea on a secondary basis.  If the examiner determines that an additional examination is necessary, an examination to address the below question should be scheduled.  

The Veteran's claims file, including this remand, must be reviewed by the examiner.  Based on a review of the claims file, included updated treatment, and private treatment records, the examiner must provide the following opinion:

a. Whether it is at least as likely as not (a 50 percent probability or greater) that any sleep apnea was caused or aggravated by the Veteran's service-connected disabilities, as listed in the most recent March 2016 rating decision.  

b. The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the baseline before the onset of the aggravation.

3. After completing the above actions, and any other indicated development, the claim must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




